Citation Nr: 1509765	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  05-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent prior to February 28, 2013, for coronary artery disease (CAD), status post-bypass graft.

2.  Entitlement to an initial rating greater than 60 percent for chronic venous insufficiency of the right leg.

3.  Entitlement to an initial rating greater than 40 percent for chronic venous insufficiency of the left leg.

4.  Entitlement to an effective date earlier than January 3, 2001, for a 60 percent rating for chronic venous insufficiency of the right leg.

5.  Entitlement to an effective date earlier than January 3, 2001, for a 40 percent rating for chronic venous insufficiency of the left leg. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 28, 2013.

7.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).

8.  Entitlement to SMC based on loss of use of the lower extremities.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to July 1973 and from September 1973 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

On three prior occasions, the Board remanded this matter for additional development in October 2009, June 2011, and December 2012.  Subsequently, in an August 2013 decision, the Board granted entitlement to a 100 percent rating from February 28, 2013, for the Veteran's CAD and denied the remainder of the claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2014 Joint Motion for Remand (JMR), in a May 2014 Order the Court vacated the Board's decision with respect to the above denials and remanded the matter to the Board. 

The April 2014 JMR, in part, directed that the Board provide the Veteran with a letter notifying him of the availability of alternate locations for a hearing, including the availability of a videoconference hearing at the RO.  The Board provided such notice in January 2015 and that same month received a response from the Veteran indicating that he wished to withdraw any pending request for a hearing.  As the April 2014 JMR failed to provide any explicit basis for the vacatur and remand of the increased rating claims for the bilateral lower extremities and an earlier effective date for chronic venous insufficiency of the left leg other than the direction that the Veteran should be offered the opportunity for another hearing closer to his home, and given that the Veteran has declined such hearing, the August 2013 Board decisions as to these issues have been reproduced essentially in their entirety herein.

At the time the Veteran's pending claim was received in 2005, he was represented by the Navy Mutual Aid Association.  In a February 2010 statement, however, the Veteran stated he wished to remove this organization as his representative.  He named no other individual or organization as his accredited representative.  As the claimant retains the right to revoke his representative at any time, the February 2010 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to an increased rating for CAD, entitlement to SMC based on loss of use of his lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic venous insufficiency of the right leg results in persistent ulceration and edema is not manifested by massive board-like edema.

2.  The Veteran's chronic venous insufficiency of the left leg results in persistent edema and no more than intermittent ulceration.

3.  A claim for increased ratings for chronic venous insufficiency of the right and left legs was received by VA on January 3, 2001; no prior increased rating claim for chronic venous insufficiency of either lower extremity remained pending or unadjudicated at that time.

4.  From February 28, 2013, the evidence of record supports the conclusion that the Veteran has a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 percent for chronic venous insufficiency of the right leg have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, Diagnostic Code (DC) 7120 (2014).

2.  The criteria for a disability rating greater than 40 percent for chronic venous insufficiency of the left leg have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, DC 7120 (2014).

3.  The criteria for an effective date prior to January 3, 2001, for the grant of a 60 percent disability rating for chronic venous insufficiency of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date prior to January 3, 2001, for the grant of a 40 percent disability rating for chronic venous insufficiency of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for SMC at the housebound rate are met from February 28, 2013.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2001, December 2004, May 2005, December 2009, February 2010, March 2010, June 2011, December 2012, January 2013, and February 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims files.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in January 2002, February 2003, July 2010, June 2011, and February 2013.  The VA examination reports are thorough and supported by the evidence of record.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of private treatment records, multiple notice letters to the Veteran; July 2010, June 2011, and February 2013 VA examinations; and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives with respect to the right and left lower extremity claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks disability ratings greater than 60 percent for his chronic venous insufficiency of the right leg and greater than 40 percent for the same disability of the left leg.  He contends that his current ratings do not reflect the severity of his current condition.  

The Veteran's chronic venous insufficiency of the lower extremities is rated as analogous to varicose veins.  When rating a condition not listed under the rating schedule, a closely related disease or injury may be used.  38 C.F.R. § 4.20 (2014).  Varicose veins are rated under DC 7120, which provides a 40 percent rating for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, the disability will be rated as 60 percent disabling.  A 100 percent (total) rating will be granted with massive board-like edema with pain at rest.  These ratings are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined pursuant to 38 C.F.R. § 4.25.  38 C.F.R. § 4.104, DC 7120 (2014).

Right Leg

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating greater than 60 percent for the Veteran's chronic venous insufficiency of the right leg.  He has not demonstrated massive board-like edema of the right leg with pain at rest, as would warrant the next higher evaluation of 100 percent.

In the time period prior to the Veteran's January 2001 claim for increased rating, he received periodic treatment for ulceration of the right leg, specifically in the area of the heel and ankle.  In August 1999, the Veteran was treated for ulceration of the distal anterior medial aspect of the ankle in association with development of redness, erythema, and drainage from the area.  The wound was treated with serial wound debridement followed by dressings and serial application of an Unna boot.  In September through December 1999, the Veteran underwent multiple debridements followed by dressings and application of an Unna boot.  On January 12, 2000, the Veteran presented for continuation of the serial debridement and at that time reported no new complaints.  In fact, he was ambulating freely and with less pain.  On examination, the original wound to the medial ankle / medial malleolus area had healed with a moderate scab formation covering the area.  The plan was "for continuation of serial debridement, followed by dressings and application of an Unna boot."  At that time, the Veteran was stable for debridement.  Treatment for ulcerations of the right lower extremity continued thereafter.

In May 2001, the Veteran was treated by his private examiner for an ulceration of the right leg in the area of the heel and ankle.  No edema was observed.  This ulcer was noted to be recurrent, and required debridement and an extended period of time to heal.

On VA examination in January 2002, the Veteran's history of ulcerations of the right leg was noted, but his ulcers were not currently open, and they were not bothering him. On physical examination, his right leg was without any open lesions or edema.  Edema was noted in the right leg on VA examination in February 2003, but this edema was neither massive nor board-like.  His prior ulceration of the right ankle region was healed, with some scarring visible, but a new, smaller ulcer was present in the lower right leg region.  This newer ulcer was approximately the size of a quarter.

On VA examination in June 2011, the Veteran was observed to have board-like edema of the right leg, but this was confined to the lower portion of the calf, and was not characterized by the examiner as massive or otherwise involving the majority of the right lower extremity.  The February 2013 VA examiner did not find evidence of massive board-like edema in either extremity.  Likewise, while the Veteran has received extensive private and VA treatment of his chronic venous insufficiency of the right leg, these records do not reflect a finding of massive board-like edema with pain at rest.  In the absence of such a finding, a 100 percent rating must be denied.  

The Board also has considered whether a staged rating is warranted.  See Hart, 21 Vet. App. at 505.  Because, however, the Veteran has not demonstrated a level of impairment greater than the 60 percent rating assigned at any time during the pendency of the appeal, a staged rating is not warranted.  

The Board also has considered entitlement to an increased rating pursuant to other schedular criteria for vascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria, or other analogous schedular criteria for venous disorders would not offer a disability rating in excess of 60 percent. 
In conclusion, the preponderance of the evidence is against a disability rating for chronic venous insufficiency of the right lower extremity in excess of 60 percent.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Left Leg

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating greater than 40 percent for the Veteran's chronic venous insufficiency of the left leg.  He has not demonstrated persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, as would warrant the next higher evaluation of 60 percent.

While the Veteran has experienced chronic ulcers on his right lower extremity, his left lower extremity has not shown similar findings during the pendency of this appeal.  On physical examination in January 2002, the Veteran's left leg was without any open lesions, edema, or ulcerations of the left leg.  Tortuous varicose veins were present, however.  Edema was noted in the left leg on VA examination in February 2003, but he was otherwise without subcutaneous induration, stasis pigmentation or eczema.  This edema was also neither massive nor board-like.  No ulcers of the left leg were present at that time.  On VA examination in June 2011, some edema and stasis pigmentation was observed, but he was without ulceration.  The February 2013 VA examination specifically found that ulceration was limited to the right lower extremity.  The Veteran has also received extensive private and VA treatment for his chronic venous insufficiency during the pendency of this appeal, but the clinical evidence does not indicate persistent ulceration involving the left lower extremity.  In the absence of evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, a disability rating greater than 40 percent must be denied.

The Board also has considered whether a staged rating is warranted.  See Hart, 21 Vet. App. at 505.  Because, however, the Veteran has not demonstrated a level of impairment in excess of the 40 percent evaluation assigned a staged rating is not warranted at the present time. 

The Board also has considered entitlement to an increased rating pursuant to other schedular criteria for vascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria or other analogous schedular criteria for venous disorders would not offer a disability rating in excess of 40 percent.  

In conclusion, the preponderance of the evidence is against a disability rating for chronic venous insufficiency of the left lower extremity in excess of 40 percent.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected chronic venous insufficiency of the lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic venous insufficiency of the lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the symptomatology and impairment caused by the Veteran's chronic venous insufficiency of the lower extremities are specifically contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other objective evidence of record.  In this case, the Veteran has reported pain, persistent ulcers, and limited mobility due to his bilateral chronic venous insufficiency.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Dates

The Veteran seeks an effective date prior to January 3, 2001, for the award of disability ratings of 40 and 60 percent, respectively, for service-connected chronic venous insufficiencies of the left and right legs.  He contends an increased rating was warranted prior to this date, based on VA and private treatment records, and other evidence suggesting an increased level of impairment.  Specifically, the Veteran contends his chronic venous insufficiency disability resulted in total occupational impairment beginning in May 1990, and thus increased ratings are warranted from that date.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o) (2014).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

In the present case, an informal claim for service connection for diabetes, and for impotence as secondary to diabetes, was received and date-stamped on January 3, 2001 by the RO.  This informal claim has also been accepted by VA as an increased rating claim for service-connected chronic venous insufficiency of the lower extremities.

As noted above, the Veteran contends his chronic venous insufficiency of the lower extremities has resulted in severe and chronic pain and impaired his mobility since at least May 1990, and an effective date is warranted from that time.  Review of the record indicates that the Veteran did file a formal increased rating claim which was received on January 26, 1988.  At that time, the Veteran's bilateral chronic venous insufficiency was rated as single disability, for which a 30 percent disability rating was assigned.  In response to the Veteran's claim, the RO issued a July 1988 rating decision which denied a disability rating in excess of 30 percent.  The Veteran subsequently initiated and perfected an appeal of this determination and the rating decision's denial of an increased rating was upheld in a September 1988 statement of the case (SOC).  In response, in October 1988 the Veteran submitted a statement requesting to "state my case" concerning an increased rating.  As the result of a Decision Review Officer's April 1989 decision, the Veteran was awarded a 50 percent rating for his bilateral chronic venous insufficiency.  Subsequently, in an April 1990 decision which addressed several issues on appeal, the Board determined the Veteran's appeal had been satisfied as to his increased rating claim for chronic venous insufficiency, and declined to award a higher rating.

Regarding the finality of the Board's April 1990 decision as to the issue of an increased rating for a chronic venous insufficiency, the Board finds that this decision is final.  Within the April 1990 Board decision, the Board noted that the Veteran had perfected his appeal of this issue, but that he had also been awarded an increased rating, to 50 percent, during the pendency of this appeal, and had not expressed disagreement with this disability rating.  Thus, the Board concluded the appeal had been satisfied, and declined to further review the issue.  The Veteran did not further respond to the Board's adjudication of this issue.  As the Board may address an issue in the introduction portion of a Board decision, the Board concludes the April 1990 Board decision is final as to the issue of an increased rating for chronic venous insufficiency.  See Morris v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).

Thereafter, the Veteran filed several additional increased rating claims regarding his chronic venous insufficiency.  In subsequent November 1993, March 1994, and October 1995 rating decisions, the Veteran was again denied a disability rating in excess of 50 percent for his chronic venous insufficiency.  The Veteran filed timely notices of disagreement with the November 1993 and October 1995 rating decisions but, upon receipt of a December 1996 SOC, failed to file a timely VA Form 9 or substantive appeal, and thus these determinations became final.  The Veteran's most recent claim, and the basis of the current appeal, was received on January 3, 2001.

In support of his claim, the Veteran submitted a May 2002 statement from T.T.C., M.D., his private physician, who stated the Veteran was permanently disabled from employment.  The causes of the Veteran's permanent and total disability included his arteriosclerotic heart disease, congestive heart failure, status post coronary artery bypass grafts, diabetes, and chronic venous insufficiencies of the lower extremities.  Dr. C. stated the Veteran's permanent disability began in May 1990.  In April 2003, Dr. C. submitted a similar statement, asserting the Veteran's chronic venous insufficiency of the lower extremities was the sole cause of his unemployability.

The Veteran has also submitted private and VA medical evidence which indicates he experienced recurrent ulceration of his right lower extremity between 1990 and 2001.  For example, leg ulcers were noted on VA hospitalization in September 1994, and in a September 1996 treatment summary, Dr. T.T.C., the Veteran's private physician, stated the Veteran's chronic venous insufficiency resulted in chronic venous stasis ulcers of the right leg.  His left lower extremity also exhibited recurrent edema and chronic pain and aching, according to 1998 private clinical treatment records.  Thus, while an effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim, such an effective date is not warranted in the presence case.  See 38 C.F.R. §§ 3.400(o)(1) and (2).  This is because while an increase in disability was evident within the record since at least 1998 and perhaps earlier, the Veteran's pending claim was not received within a year of that date and, as already noted above, prior claims filed in the 1990s were denied by the agency of original jurisdiction (AOJ) and not perfected for appeal to the Board.

In reaching that conclusion, the Board has considered the findings of the April 2014 JMR that the Board should consider whether a January 12, 2000, record reflecting treatment for an open wound on the Veteran's right anterior leg warranting debridement to the subcutaneous tissue level warranted an earlier effective date for chronic venous insufficiency of the right leg, as this record was from within one year of the Veteran's claim for increased rating.  

As background, in April 1998, the Veteran sought initial treatment with a private wound care facility for multiple ulcers on the right distal medial leg and ankle.  The Veteran noted that these ulcers had started 8 to 9 years previously and had gradually worsened.  The Veteran had been hospitalized on 2 occasions for about 3 months to treat the ulcers, but without success.  As such, he had been referred by his family physician to the wound care facility.  Following examination, the treatment provider diagnosed, in relevant part, chronic venous insufficiency disease, peripheral vascular disease, and multiple open wounds of the right leg and foot with severe cellulitis of the right leg and foot.  The plan was to treat with serial wound dressing changes, daily whirlpool treatments, triple antibiotic solution, and Silvadene dressing changes.  The prognosis for healing was good, but the Veteran would have to cease cigarette smoking and would be encouraged to ambulate to enhance arterial circulation.  At that time, the Veteran was hospitalized for about 10 days, during which time his right lower extremity ulcers improved, as evidenced by gradual diminution in drainage, swelling, and cellulitis and improvement in granulation tissue formation.  A May 1998 record noted that the Veteran had been experiencing "multiple chronic ulcers in the right leg that started in winter of 1992."  Thereafter, the Veteran received ongoing treatment with serial debridement and daily local wound dressing changes.

In August 1999, the Veteran had renewed ulceration of the distal anterior medial aspect of the ankle in association with development of redness, erythema, and drainage from the area.  The wound was treated with serial wound debridement followed by dressings and serial application of an Unna boot.  From September through December 1999, the Veteran underwent multiple debridements followed by dressings and application of an Unna boot.  On January 12, 2000, the Veteran presented for continuation of treatment and at that time reported no new complaints.  In fact, he was ambulating freely and with less pain.  On examination, the original wound to the medial ankle / medial malleolus area had healed with a moderate scab formation covering the area.  The plan was "for continuation of serial debridement, followed by dressings and application of an Unna boot."  At that time, the Veteran was stable for debridement.  

Thus, the evidence of record clearly establishes that the January 12, 2000, treatment merely reflects continuation of treatment for a condition that existed more than one year prior to the Veteran's claim for increased rating.  As such, this treatment record cannot serve as a basis for an effective date earlier than January 3, 2001.

The Board has considered the other evidence regarding the Veteran's condition in the year prior to the receipt of his claim for increased rating on January 3, 2001.  A February 11, 2000, treatment record noted the development of a new wound to the right lower extremity, specifically to the proximal anterior aspect of the right leg.  However, the Board cannot conclude that such a finding demonstrates a worsening of the Veteran's chronic venous insufficiency of the right leg.  Prior to this date, the medical evidence demonstrated that the chronic venous insufficiency resulted in ulceration of the right lower extremity.  As discussed above, the Veteran was treated for another ulceration of the right lower extremity prior to February 2000 and the lay and medical evidence indicates multiple chronic ulcerations since at least 1992.  The February 11, 2000, record noted that this prior ulceration had healed, but another wound developed.  The Veteran's course of treatment remained unchanged by February 11, 2000, and by April 19, 2000, this new wound was noted to be healed, but the original ulceration to the medial aspect of the right leg had reopened.  Treatment continued along the same lines as previously.  Thus, the Veteran's condition resulting in ulceration of the right lower extremity was noted to be an ongoing problem requiring treatment during the one year period prior to the receipt of his claim for increased rating on January 3, 2001.  Again, however, such symptoms were not unique to the one year period prior to January 3, 2001.  As discussed, multiple treatment records noted ongoing multiple chronic ulcers of the right leg since 1992.

Based on the foregoing, the Board cannot conclude that it is factually ascertainable that an increase in disability occurred within one year of the date of claim for increased rating and, therefore, an earlier effective date on this basis is not warranted.

As noted above, the date of receipt of the Veteran's current claim was January 3, 2001.  Upon review of the file, the Board finds no prior unadjudicated claims, either formal or informal, prior to that date.  The Veteran has asserted that his chronic venous insufficiency of the lower extremities has resulted in a higher degree of impairment since at least May 1990, and he has submitted medical statements from his private physician to that effect.  Nevertheless, while medical evidence may serve as an informal claim for an increased rating, these records were received after the Veteran's January 2001 claim.  See McPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See generally Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Merely meeting the schedular requirements for a higher evaluation is not enough; a claimant must also notify VA of an intent to file a claim.  In the absence of an unadjudicated increased rating claim dated prior to January 3, 2001, an effective date prior to that date for the award of increased ratings for chronic venous insufficiency of the right and left legs must be denied.

In conclusion, the preponderance of the evidence is against an effective date prior to January 3, 2001, for the award of increased ratings for chronic venous insufficiency of the right and left legs.  As a preponderance of the evidence is against the award of earlier effective dates, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

SMC at the Housebound Rate

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  

In this case, the August 2013 Board decision granted entitlement to a 100 percent rating for CAD, effective February 28, 2013.  In addition, the Veteran's service-connected chronic venous insufficiency of the right leg is rated as 60 percent disabling.  As the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and another service-connected disability rateable at 60 percent, SMC at the housebound rate is granted, effective February 28, 2013.














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating greater than 60 percent for chronic venous insufficiency of the right leg is denied.

Entitlement to an initial rating greater than 40 percent for chronic venous insufficiency of the left leg is denied.

Entitlement to an effective date earlier than January 3, 2001, for a 60 percent rating for chronic venous insufficiency of the right leg, is denied.

Entitlement to an effective date earlier than January 3, 2001, for a 40 percent rating for chronic venous insufficiency of the left leg, is denied.

Entitlement to SMC at the housebound rate is granted, effective February 28, 2013, subject to the law and regulations governing the payment of monetary benefits.


REMAND

CAD

The April 2014 JMR indicated that the Board had failed to ensure compliance with its June 2011 remand that requested clarification as to whether the Veteran's congestive heart failure (CHF) was chronic or acute.  The JMR indicated that an opinion was required as to whether the Veteran's "CHF is or has been chronic or acute, to include a discussion and supporting rationale for the opinion." 

By way of history, CHF was diagnosed by Dr. T.T.C. in May 2002, but was not reported on VA evaluation in August 2003.  Private medical records from September 2004 and July 2005 also provide diagnoses of CHF, without indicating if it is chronic or acute.  An April 2007 VA medical record noted that the Veteran reported he had "an episode" of CHF.  VA records from November 2007 through May 2010 note a diagnosis of CHF in 2006.  But no diagnosis or finding clarifies whether the CHF is chronic or acute.  In a July 2010 examination report, the examiner provided an impression of CHF, but did not indicate whether it was chronic or acute, nor provide any discussion of that conclusion.  Such opinion is required.

TDIU

In multiple statements, such as in his November 2002 VA Form 9, the Veteran has argued that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim or claims may be adjudicated separately.  Id.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

In this case, the Veteran meets the percentage requirements for TDIU.  Indeed, the Veteran is rated as 100 percent disabled for the entire appellate time period.  In light of the evidence of record, the Board concludes that a remand for additional development and initial adjudication by the agency of original jurisdiction is required.

The Board recognizes that in a 1999 precedent opinion, VA's General Counsel concluded that a claim for TDIU could not be considered for a time period when a schedular 100 percent rating was already in effect for a service-connected disability.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009, after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  As discussed above, the Veteran is in receipt of SMC benefits for the period from February 28, 2013.  As such, consideration of entitlement to TDIU from that period is moot, but must be considered for the period prior to that date.  As such, the claim has been listed as such on the title page.  

SMC based on Loss of Use of the Lower Extremities

In addition to the foregoing, the April 2014 JMR directed the Board to consider the applicability of whether the Veteran was entitled to SMC benefits due to loss of use of both feet.  The JMR indicated that in both his notice of disagreement and substantive appeal the Veteran had asserted the effective loss of use of both his legs due to chronic venous insufficiency.

In general, an individual is entitled to SMC if there is loss of use of one or both feet where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  In addition, loss of use of both legs can be established with factors preventing natural knee action with prostheses in place.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2014).  In this case, given that the AOJ has not adjudicated entitlement to SMC benefits based on loss of use of the bilateral lower extremities, it could be potentially prejudicial for the Board to decide this issue in the first instance.  See Huston v. Principi, 18 Vet. App. 395, 403 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any development necessary for the proper adjudication of the Veteran's claims for SMC due to loss of use of both lower extremities and entitlement to TDIU prior to February 28, 2013.

2.  Obtain an opinion from an appropriate medical professional as to whether the Veteran's congestive heart failure (CHF) is or has been chronic or acute.  

The examiner is required to review the entire file; however, attention is invited to the following: CHF diagnosis by Dr. T.T.C. in May 2002; lack of diagnosis on VA evaluation in August 2003; private medical records from September 2004 and July 2005 providing diagnoses of CHF; April 2007 VA medical record noting "an episode of CHF"; VA records from November 2007 through May 2010 with single diagnosis of CHF in 2006; July 2010 VA examination report, with impression of CHF, but no characterization.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  After the above is complete, adjudicate the Veteran's claims for entitlement to SMC due to loss of use of both lower extremities and TDIU, readjudicate his claim for an increased rating prior to February 28, 2013, for CAD, and adjudicate any other applicable claims for entitlement to SMC raised or warranted as a result of the foregoing.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


